JONES, Presiding Judge.
This is an original action in. habeas corpus instituted by Ray Morgan for the purpose of securing his release from confinement in the State Penitentiary.
The sole contention of petitioner is that he was sentenced to serve a term of 10 years imprisonment in the penitentiary after pleading guilty to a charge of forgery after former- conviction of a felony when he was not informed that the information charged a former conviction. That petitioner alleged he thought at the time he entered his plea of guilty that the maximum term he would receive would be 7 years -imprisonment in the penitentiary. Attached to the petition is a photostatic copy of the information and a photostatic copy of the judgment and sentence on plea of guilty. The information was filed -against the accused on November 9, 1951, in the District Court of Seminole County. On the 29th day of January, 1952, the petitioner entered his plea of guilty to the information and was sentenced to serve the minimum term of 10 years imprisonment in the State .Penitentiary,, said , sentence to . run concurrently with a 2-year sentence pronounced in case No. 6558.
The information plainly charges the crime of forgery of a $95 check" on July 14, 1951, after a former conviction of forgery on July 3, 1930.’ ’
The sentence meted out to the petitioner was the minimum which he could have-received-on a plea of guilty based on the information filed against him. 21 O.S.1951 § 51, subd. 1.’
The proceedings are regular in every respect, the court had jurisdiction of the subject matter, of the person of the-accused and jurisdiction to render the particular judgment. The writ .of habeas corpus is denied. Ex parte Wallace, 81 Okl.Cr. 176, 162 P.2d 205.
-BRETT and POWELL, JJ.,-concur.